DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
This is a Notice of Allowance in response to the communications filed on 1/25/2021.  Claims 1-25 are allowed. 
Information Disclosure Statement
The two information disclosure statements (IDS) submitted on 1/28/2021 were filed after the mailing date of the Non-Final Office Action on 8/24/2020.  The submissions re in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Priority
 This application is a continuation of application 14/502409 filed on 9/30/2014, now patent no. 10,147,114 and claims priority to provisional 61/923967 filed on 1/6/2014. In accordance with MPEP § 609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP § 609.02 A. 2.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email from Felipe Hernandez, Reg. No. 61,971, the Attorney of Record, on 2/18/2021.
The application has been amended as follows: 

 (Currently Amended) An apparatus comprising:
a missing-audience factor determiner to determine a missing-audience factor via a processor based on a first quantity of impressions logged by a first server for first client devices, and based on a second quantity of the impressions logged by the first server for second client devices, the first client devices not including database proprietor identifiers, the second client devices including the database proprietor identifiers, the first and second quantities of impressions indicative of accesses to media at the first and second client devices; and
 a unique audience size corrector to, via the processor:
access a unique audience size of database proprietor subscribers exposed to the media, the unique audience size of the database proprietor subscribers generated by a process of a second server of a database proprietor based on a third quantity of impressions corresponding to the second client devices including the database proprietor identifiers exclusive of a fourth quantity 
apply the missing-audience factor to the unique audience size of the database proprietor subscribers exposed to the media to produce a coverage-corrected unique audience size that corrects the unique audience size generated by the second server of the database proprietor by using the coverage-corrected unique audience size to represent the first and second client devices in place of the unique audience size that corresponds to the second client devices exclusive of the first client devices.

(Original) The apparatus of claim 1, further including an impressions corrector, implemented in a circuit, to determine a coverage-corrected impression count based on the coverage-corrected unique audience size and an impressions frequency, the coverage-corrected impression count representative of the third quantity of impressions corresponding to the second client devices and the fourth quantity of impressions corresponding to the first client devices.

(Original) The apparatus of claim 2, wherein the impressions frequency is the third quantity of impressions divided by the unique audience size of the database proprietor subscribers.

(Previously Presented) The apparatus of claim 1, wherein the missing-audience factor determiner is to determine the missing-audience factor by dividing the 

(Previously Presented) The apparatus of claim 1, wherein the missing-audience factor determiner is to determine the missing-audience factor for a demographic group identified by the database proprietor for the second client devices, and the unique audience size corrector is to determine the coverage-corrected unique audience size for the demographic group.

(Previously Presented) The apparatus of claim 1, wherein the missing-audience factor determiner and the unique audience size corrector are operated by an audience measurement entity separate from the database proprietor.
 
(Original) The apparatus of claim 1, wherein the database proprietor is at least one of a social network service provider or an email service provider.

(Currently Amended) The apparatus of claim 1, further including an impressions collector to, via the processor, facilitate logging of the third quantity of impressions at the second server of the database proprietor based on instructing the first and second client devices via redirect network communications that cause the first and second client devices to communicate with the second server of the database 

(Original) The apparatus of claim 8, wherein the impressions collector is to instruct the first and second client devices to provide an identifier to the second server of the database proprietor.

(Original) A non-transitory computer readable storage medium comprising instructions that, when executed, cause a processor to at least:
determine a missing-audience factor based on a first quantity of impressions logged by a first server for first client devices, and based on a second quantity of the impressions logged by the first server for second client devices, the first client devices not including database proprietor identifiers, the second client devices including the database proprietor identifiers, the first and second quantities of impressions indicative of accesses to media at the first and second client devices;
access a unique audience size of database proprietor subscribers exposed to the media, the unique audience size of the database proprietor subscribers generated by a process of a second server of a database proprietor based on a third quantity of impressions corresponding to the second client devices including the database proprietor identifiers exclusive of a fourth quantity of impressions corresponding to the first client devices not including the database proprietor identifiers; and
apply the missing-audience factor to the unique audience size of the database proprietor subscribers exposed to the media to produce a coverage-corrected unique 

(Original) The non-transitory computer readable storage medium of claim 10, wherein the instructions are further to cause the processor to determine a coverage-corrected impression count based on the coverage-corrected unique audience size and an impressions frequency, the coverage-corrected impression count representative of the third quantity of impressions corresponding to the second client devices and the fourth quantity of impressions corresponding to the first client devices.

(Original) The non-transitory computer readable storage medium of claim 11, wherein the impressions frequency is the third quantity of impressions divided by the unique audience size of the database proprietor subscribers.

(Original) The non-transitory computer readable storage medium of claim 10, wherein the instructions are to cause the processor to determine the missing-audience factor by dividing the first quantity of the impressions corresponding to the first client devices not including the database proprietor identifiers by the second quantity of the impressions corresponding to the second client devices including the database proprietor identifiers.

(Previously Presented) The non-transitory computer readable storage medium of claim 10, wherein the instructions are to cause the processor to determine the missing-audience factor for a demographic group identified by the database proprietor for the second client devices, and to determine the coverage-corrected unique audience size for the demographic group.

(Original) The non-transitory computer readable storage medium of claim 10, wherein the instructions are to cause the processor to determine the missing-audience factor and the coverage-corrected unique audience size at an audience measurement entity separate from the database proprietor.
 
(Original) The non-transitory computer readable storage medium of claim 10, wherein the database proprietor is at least one of a social network service provider or an email service provider.

(Original) The non-transitory computer readable storage medium of claim 10, wherein the instructions are further to cause the processor to send redirect network communications to the first and second client devices to cause the first and second client devices to communicate with the second server of the database proprietor to enable the second server of the database proprietor to log the third quantity of impressions.

(Original) The non-transitory computer readable storage medium of claim 17, wherein the instructions are further to cause the processor to instruct the first and second client devices to provide an identifier to the second server of the database proprietor.

(Previously Presented) An apparatus comprising:
means for determining a missing-audience factor based on a first quantity of impressions logged by a first server for first client devices, and based on a second quantity of the impressions logged by the first server for second client devices, the first client devices not including database proprietor identifiers, the second client devices including the database proprietor identifiers, the first and second quantities of impressions indicative of accesses to media at the first and second client devices; and
means for correcting a unique audience size to:
access the unique audience size of database proprietor subscribers exposed to the media, the unique audience size of the database proprietor subscribers generated by a process of a second server of a database proprietor based on a third quantity of impressions corresponding to the second client devices including the database proprietor identifiers exclusive of a fourth quantity of impressions corresponding to the first client devices not including the database proprietor identifiers; and
apply the missing-audience factor to the unique audience size of the database proprietor subscribers exposed to the media to produce a coverage-corrected unique audience size that corrects the unique audience size generated 

(Original) The apparatus of claim 19, further including means for determining a coverage-corrected impression count based on the coverage-corrected unique audience size and an impressions frequency, the coverage-corrected impression count representative of the third quantity of impressions corresponding to the second client devices and the fourth quantity of impressions corresponding to the first client devices.

(Original) The apparatus of claim 20, wherein the impressions frequency is the third quantity of impressions divided by the unique audience size of the database proprietor subscribers.

(Previously Presented) The apparatus of claim 19, wherein the means for determining the missing-audience factor is to determine the missing-audience factor by dividing the first quantity of the impressions corresponding to the first client devices not including the database proprietor identifiers by the second quantity of the impressions corresponding to the second client devices including the database proprietor identifiers.

(Previously Presented) The apparatus of claim 19, wherein the means for determining the missing-audience factor is to determine the missing-audience factor for a demographic group identified by the database proprietor for the second client devices, and the means for correcting the unique audience size is to determine the coverage-corrected unique audience size for the demographic group.

(Original) The apparatus of claim 19, further including means for instructing the first and second client devices via redirect network communications that cause the first and second client devices to communicate with the second server of the database proprietor to enable the second server of the database proprietor to log the third quantity of impressions.

(Original) The apparatus of claim 24, wherein the means for instructing is to instruct the first and second client devices to provide an identifier to the second server of the database proprietor.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The nonstatutory double patenting rejection has been withdrawn due to the filing of the terminal disclaimer.
The claims interpretation under 112(f) has been withdrawn since claim 1 and claim 8 now recite “via the processor”.
As explained in the Non-Final Office Action dated 8/24/2020, the prior art references of Hefferman, Pecjak ‘746, Doe, Pecjak ‘652, and the Berstein NPL reference do not teach the claim elements to the specificity of the independent claims.
Further search found Rao (8,973,023), which determines duplicate audience reach, found Tidwell (8,484,511), which discusses using error correction patterns to correct errors, Shimizu (2015/032437), which compensates for errors in audience verification statistics caused by co-usage of devices, Pugh (2020/0273049), which describes measuring a networked audience based on access of a resource and determining usage of the resource based on the first set of network usage data during a time period, determining adjustment factors based on the second set of network usage data, adjusting the determined usage using the adjustment factors, and generating audience reports for the resource using the adjusted usage, and Niederstrasser (9,948,530), which describes modifying audience duplication measurement for resource pair and the modified measurement is used to determine a combined reach for the multiple resources, do not teach the claim elements to the specificity of the independent claims.
An NPL search found Koehler et al, “A Method for Measuring Online Audiences”, which describes a method for measuring the reach and frequency of online ad campaigns by audience attributes. This method uses a combination of data sources, including ad server logs, publisher provided user data (PPD), census data, and a representative online panel. It adjusts for known problems with cookie data and potential non-representative and inaccurate PPD. It generalizes for multiple publishers and for targeting based on the PPD. The method includes the conversion of adjusted 
Another NPL search found Nekovee et al, “An Adaptive Method for Dynamic Audience Size Estimation in Multicast”, which describes an end-to-end protocol for real-time estimation of the size of dynamic multicast groups. Unlike previously proposed methods, our approach alleviates feedback implosion in a dynamic setting, and is scalable to large groups. The protocol is based on probabilistic polling combined with adaptive feedback control, and the use of a time-dependent Wiener filter to enhance estimation accuracy. We examine the performance of our protocol through simulations for multicast groups with up to 10, 000 members, and different scenarios of group membership dynamics. Our simulation studies show that the method is capable of tracking, in a scalable manner, the size of dynamic multicast groups with high accuracy in the face of large dynamic variations.  However, neither of the NPL references teach the claim elements to the specificity of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE P. BRADY whose telephone number is (571)272-4855.  The examiner can normally be reached on Tues-Thurs 6:00 - 2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571)270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.